DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
Claims 4 and 28 are currently amended. Claim 32 is newly added. Claims 4-6, 8-11, and 26-32 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 28. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 4. New grounds of rejection necessitated by Applicant's amendments are presented below.
 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "nickel-plating layer" in line 3. Claim 4, upon which Claim 32 depends recites “plating layer”, “base nickel-plating layer”, and “surface nickel-plating layer” in lines 3, 5, and 6, respectively. However, it would not be clear to the skilled artisan which of the “plating layer”, the “base nickel-plating layer”, and the “surface nickel-plating layer” Claim 32 is referring to as the “nickel-plating layer”, or if Claim 32 is referring to a separate layer altogether. The examiner notes that for purposes of examination the “nickel-plating layer” is interpreted to refer to the “base nickel-plating layer”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 9-11, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100399778B1) further in view of Watada et al. (JPH 06314567A).
In Regards to Claim 4:
Kim discloses an electrode for a battery which includes a steel sheet (3), and a plating layer provided on a surface of the steel sheet (3), wherein the plating layer includes a base nickel-plating layer (first coating layer, 4) provided on the surface of the steel sheet (3), and a surface nickel-plating layer (second coating layer, 5) provided on the base nickel-plating layer (first coating layer, 4) and having a plurality of protrusions (nickel dendrites) protruding in a direction intersecting with a direction in which the surface of the steel sheet (3) extends (Figure 2b, p.2, lines 27-28 and p.3, lines 27-30). Kim further discloses that at least some of the protrusions (nickel dendrites) are each provided with an enlarged portion positioned nearer to a tip end of each of the protrusions (nickel dendrites) rather than a base end of each of the protrusions (nickel dendrites) (see Figure 2b). Kim further discloses that the base nickel-plating layer (first coating layer, 4) entirely covers the surface of the steel sheet (3) and is formed as a continuous film; the base nickel-plating layer (first coating layer, 4)  having a plurality of convex projections (see Figure 2b) protruding in a direction of the surface nickel-plating layer (second coating layer, 5), such that a surface profile of the base nickel-plating layer (first coating layer, 4) does not follow the surface of the steel sheet (3) and is rougher than a surface profile of the surface of the steel sheet (3) (see Figures 2a-2c, p.3, lines 11-13). Kim further discloses that the enlarged portion has a length size that is greater than a length size of the base end in the direction in which the surface of the sheet steel (3) extends, as illustrated in (from left to right) the fifth and tenth protrusions (nickel dendrites) in Figure 2b. 
Though Kim does not explicitly disclose that the enlarged portion is formed by building up a plurality of metal deposits, Kim does disclose that the protrusions (nickel dendrites) of the surface nickel-plating layer (second coating layer, 5) are formed via an electrolytic plating method (p.3, lines 9-21), which is the same method the instant application uses to form the protrusions [0027-0030, 0059]. Thus, the skilled artisan would appreciate that as the method used to form the protrusions (nickel dendrites) of Kim is the same method used in the instant application, the enlarged portions of Kim would necessarily be formed by building up a plurality of metal deposits.
Kim is deficient in disclosing an electricity storage device comprising a stack of the above detailed electrodes.
Watada discloses an electricity storage device (battery) comprising a stack of electrodes (Figure 4, [0012]) each including a substrate (nickel metal sheet, 1), and a plating layer provided on a surface of the substrate (nickel metal sheet, 1) (Figure 1, [0009]). The plating layer is comprised of a base nickel-plating layer (surface layer of nickel metal sheet, 1) provided on the nickel metal sheet (1), and a surface nickel-plating layer (nickel metal bumps, 2) provided on the base nickel-plating layer (surface layer of nickel metal sheet, 1) and having a plurality of protrusions (nickel metal bumps, 2) protruding in a direction (up/down of page) intersecting with a direction in which the surface of the steel sheet extends (left/right of page) (Figure 1, [0009]). Watada further teaches the protrusions (nickel metal bumps, 2) disclosed by Watada are shaped such that they have multiple widened regions (an enlarged portion) and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (Figure 1). Watada further discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). The instant specification defines nickel crystals as a plurality of metal deposits formed by electrolytic plating [0059]. Watada further teaches that by stacking such electrodes, batteries having high storage space efficiency while being lightweight and compact, are produced [0003].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to implement the electrodes of Kim in an electricity storage device (battery) comprising a stack of electrodes, as it is known in the art to stack electrodes, each comprising a substrate, a base nickel-plating layer, and a surface nickel-plating layer having a plurality of protrusions, for use in a battery, as taught by Watada. By doing so, the skilled artisan would have a reasonable expectation of success in providing a compact and lightweight battery which has high storage space efficiency. By making the above modification, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 4):
	Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above.
	Kim is deficient in disclosing that the electricity storage device comprises a resin spacer disposed along a peripheral portion of each of the electrodes and in contact with the plating layer, wherein a part of the resin spacer is interposed between two adjacent protrusions, at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof.
Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating layer [0006], wherein a part of the resin spacer (6) is interposed between two adjacent protrusions (nickel metal bumps, 2), at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof (Figures 3 and 4). Watada further teaches that the resin spacer (6) serves as an electrically insulating frame which holds the electricity storage device (battery) together (Figure 3, [0011-0012]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the energy storage device (battery) of Kim to include a resin spacer, as disclosed by Watada, to provide the energy storage device (battery) with an electrically insulating means of holding the components of the energy storage device (battery) together, thus ensuring the energy storage device (battery) remains intact upon any external impact. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. 
Kim is deficient in disclosing that an average height of the protrusions is equal to or greater than 15 µm and equal to or smaller than 30 µm.
Watada further discloses that the protrusions (nickel metal bumps, 2) have a height between 5 µm and 15 µm (Figure 1, [0007]). Watada teaches that a substrate (nickel metal sheet, 1) having protrusions (nickel metal bumps, 2) with these dimensions provides increased surface area, resulting in improved battery performance [0007].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Kim to have a height of 15 µm, as it is known in the art as a common height for a nickel protrusion on a current collector of an electrode, as taught by Watada. Furthermore, the skilled artisan would appreciate that as the protrusions are formed via an electrolytic plating process, alteration of the height of the protrusion would only require a simple change of plating parameters (time, concentration, temperature, etc.). By making the above modification, all of the limitations of Claim 6 are met. 


In Regards to Claim 9 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further discloses that the electricity storage device (battery) may be a nickel-hydrogen secondary battery (p.4, line 7). Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further discloses that the protrusions (nickel dendrites) are formed on the base nickel-plating layer (first coating layer, 4) via plating using an acidic electrolytic bath (p.3, lines 11-21 and p.4, lines 3-6). The instant specification defines nickel crystals as a plurality of metal deposits formed by electrolytic plating [0059]. Therefore, Kim reads upon the limitations of Claim 10, wherein at least one of the plurality of protrusions has a plurality of built-up nickel crystals.
In Regards to Claim 11 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further teaches that by increasing the roughness on the surface of the current collector, which is achieved by the formation of the protrusions (nickel dendrites), the adhesion of the active material on the current collector is also increased, thus resulting in a battery with improved active material utilization (p.4, lines 16-24).
Though Kim does not explicitly disclose the number of protrusions (nickel dendrites) per unit area of the surface nickel-plating layer (second coating layer, 5), the examiner notes that the intended unit of the unit area (i.e. mm2, cm2, m2, etc.) is not specified and therefore, there implicitly exists some unit area wherein the number of protrusions (nickel dendrites) per unit area of the surface nickel-plating layer (second coating layer, 5), as disclosed by Kim, in a plan view is equal to or greater than 2,500 and equal to or less than 7,000.  
In an effort to expedite prosecution, alternatively, Kim establishes that the roughness of the substrate surface directly impacts the adhesion of the active material on the current collector, further impacting the overall active material utilization of the electricity storage device (battery).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to optimize the number of protrusions such that the number of protrusions per unit area provides the desired current collector surface roughness necessary to possess high active material adhesion while maintaining a distance between adjacent protrusions that would allow the active material to have a sufficient amount of contact area with the current collector for good performance.
In Regards to Claim 26 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further discloses that the electrodes each have a current collector formed from a nickel-plated steel sheet (steel sheet, 3, and plating layer) with a positive electrode layer provided on one side of the current collector (p.3, line 26- p.4, line7). Kim further discloses that the plating layer is formed on a peripheral portion of the current collector (see Figure 2a).
The examiner notes that although the Figures presented by Kim only depict the surface of one side of a current collector (i.e. side wherein positive electrode layer is coated), it would be understood by the skilled artisan that as the substrate (steel sheet, 3) is processed via an electrolytic bath plating method, both sides of the current collector would have substantially the same surface profile.
Kim is deficient in disclosing that the electrodes are a plurality of bipolar electrodes each having a current collector formed from a nickel-plated steel sheet, a positive electrode layer provided on one side of the current collector and a negative electrode layer provided on another side of the current collector; that the stack is formed of the plurality of bipolar electrodes being stacked via separators; that a resin spacer is bonded to the peripheral portion and the electricity storage device comprises a tubular resin portion configured to hold the stack by encompassing sides thereof; and that the electricity storage device is a bipolar battery.
Watada further discloses that the electrodes are a plurality of bipolar electrodes [0012] each having a current collector formed from a nickel-plated steel sheet (nickel metal sheet, 1, with modification from Park) [0005], a positive electrode layer (4) provided on one side of the current collector (nickel metal sheet, 1) and a negative electrode layer (5) provided on another side of the current collector (nickel metal sheet, 1) (Figure 2, [0006]). Watada further discloses the stack is formed of the plurality of bipolar electrodes being stacked via separators (7) [0012], the plating layer is formed on a peripheral portion of the current collector (nickel metal sheet, 1) and a resin spacer (6) is bonded to the peripheral portion [0006], the electricity storage device (battery) comprises a tubular resin portion (bonded resin spaces, 6) configured to hold the stack by encompassing sides thereof, and the electricity storage device is a bipolar battery (Figure 4, [0012]). Watada further teaches that the resin spacer (6) serves as an electrically insulating frame which holds the electricity storage device (battery) together (Figure 3, [0011-0012]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrodes of Kim to have a negative electrode layer provided on the side of the current collector wherein the positive electrode layer is not present, as it is known in the art to coat each of the first side and second side of a current collector with a positive electrode layer and negative electrode layer, respectively, as taught by Watada. By doing so, the skilled artisan would have a reasonable expectation of success in producing a bipolar electrode wherein each of the negative electrode active material layers and positive electrode active material layers have good adhesion to the current collector. Thus, upon making the above modification, the limitation of Claim 26 requiring that the electrodes are a plurality of bipolar electrodes each having a current collector formed from a nickel-plated steel sheet, a positive electrode layer provided on one side of the current collector and a negative electrode layer provided on another side of the current collector, is met.
	It would further be obvious to the skilled artisan to stack the plurality of electrodes via separators, as it is known in the art to stack a plurality of electrodes with separators disposed therebetween, as taught by Watada, and doing so would serve to prevent any electrical short-circuiting. Thus, upon making the above modification, the limitation of Claim 26 requiring that the stack is formed of the plurality of bipolar electrodes being stacked via separators, is met.
	Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the energy storage device (battery) of Kim to include the resin spacer disclosed by Watada, to provide the energy storage device (battery) with an electrically insulating means of holding the components of the energy storage device (battery) together, thus ensuring the energy storage device (battery) remains intact upon any external impact. Thus, upon making the above modification, the limitation of Claim 26 requiring that a resin spacer is bonded to the peripheral portion and the electricity storage device comprises a tubular resin portion configured to hold the stack by encompassing sides thereof, is met.
The skilled artisan would appreciate that upon making all of the above modifications, the limitation of Claim 26 requiring that the electricity storage device is a bipolar battery, is inherently met. As such, all of the limitations of Claim 26 are met.
In Regards to Claim 27 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further discloses that some of the protrusions (nickel dendrites) are shaped so as to become thicker from base ends toward tip ends thereof, as illustrated in (from left to right) the fifth and tenth protrusions (nickel dendrites) in Figure 2b. Therefore, all of the limitations of Claim 27 are met.


In Regards to Claim 28 (Dependent Upon Claim 26):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 26 as set forth above. Upon the modification of Kim by Watada, detailed above in the rejection of Claim 5, a resin spacer is disposed along the peripheral portion of the electrodes of Kim, in the same manner as the resin space is disposed along the peripheral portion of the electrodes of Watada (Figure 3). As is depicted in Figure 3 of Watada, the resin spacer is interposed between multiple pairs of adjacent protrusions, thus the skilled artisan would appreciate that the resin spacer of modified Kim would also have the resin spacer is interposed between multiple pairs of adjacent protrusions (nickel dendrites). As can be seen from Figure 2b of Kim, the majority of the protrusions (nickel dendrites), including the first and ninth (from left to right) protrusions (nickel dendrites), are shaped to become thicker cross a range from the tip ends to the base ends thereof. As such, all of the limitations of Claim 28 are met.
In Regards to Claim 29 (Dependent Upon Claim 5):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 5 as set forth above. As can be seen from Figure 2b of Kim, the majority of the protrusions (nickel dendrites), including the first and ninth (from left to right) protrusions (nickel dendrites), are shaped to become thicker cross a range from the tip ends to the base ends thereof. As such, all of the limitations of Claim 29 are met.
In Regards to Claim 30 (Dependent Upon Claim 26):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 26 as set forth above. Kim further discloses that some of the protrusions (nickel dendrites) are shaped so as to become thicker from base ends toward tip ends thereof, as illustrated in (from left to right) the fifth and tenth protrusions (nickel dendrites) in Figure 2b. Therefore, all of the limitations of Claim 30 are met.


In Regards to Claim 31 (Dependent Upon Claim 5):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 5 as set forth above. Kim further discloses that multiple protrusions (nickel dendrites) have irregular shapes, such that the width of the protrusions (nickel dendrites) may increase and/or decrease along the base end to the tip end, as illustrated, for example, in (from left to right) the ninth and tenth protrusions (nickel dendrites) in Figure 2b.
The skilled artisan would appreciate that because the protrusions (nickel dendrites), which are shaped such that they have an increase and/or decreased width along the base end to tip end, and that the protrusions (nickel dendrites) are formed prior to the pouring of the epoxy resin, the resin spacer would necessarily have an undercut shape as the liquid resin would fill the spaces under the widened regions. Therefore, all of the limitations of Claim 31 are met.
In Regards to Claim 32 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above. Kim further discloses that the protrusions (nickel dendrites) project from a base end being a portion in contact with the convex projections formed on the base nickel-plating layer (see Figure 2b). Therefore, all of the limitations of Claim 32 are met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 100399778B1) as modified by Watada et al. (JPH 06314567A), as applied to Claim 4 above, and further in view of Hu et al. (Textural and electrochemical properties of Watts nickel-deposited titanium electrodes. Mater. Chem. Phys. 44, 3 (1996)).
In Regards to Claim 8 (Dependent Upon Claim 4):
Kim as modified by Watada discloses the electricity storage device (battery) of Claim 4 as set forth above.
Kim is deficient in disclosing that each of the metal deposits has a spherical shape.
	Hu discloses a nickel-deposited titanium electrode wherein nickel is deposited onto the surface of the titanium substrate via an electroplating bath (p. 234, Col.1, Experimental, 1st paragraph). Hu further teaches that the nickel deposits possessed a spherical shape at short plating times (p.235, Col. 1, paragraph two) and produced growth (crystal) of deposits with preferred nickel orientation, resulting in increased electrode performance (p.238, Col.1, Conclusion).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrode of Kim, electroplating conditions conducive to providing spherical nickel deposits onto the projections, as taught by Hu, in order to increase the performance of the electrode. By doing do, the limitation of Claim 8 requiring each of the metal deposits has a spherical shape, is met.
Response to Arguments
Applicant’s arguments, filed 8/10/2022, with respect to the rejection of Claims 4-6, 8-11, and 20-31 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kim et al. (KR 100399778B1), Watada et al. (JPH 06314567A), and Hu et al. (Textural and electrochemical properties of Watts nickel-deposited titanium electrodes. Mater. Chem. Phys. 44, 3 (1996)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759